Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on December 31, 2007 Securities Act File No. 333-123257 Investment Company Act File No. 811-10325 United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act Of 1933 Pre-Effective Amendment No. Post Effective Amendment No. 17 and/or Registration Statement Under the Investment Company Act of 1940 Amendment No. 21 x o x x x (Check appropriate box or boxes) MARKET VECTORS ETF TRUST (Exact Name of Registrant as Specified in its Charter) 99 Park Avenue, 8 th Floor New York, New York 10016 (Address of Principal Executive Offices) (212) 687-5200 Registrants Telephone Number Joseph J. McBrien, Esq. Senior Vice President and General Counsel Van Eck Associates Corporation 99 Park Avenue, 8 th Floor New York, New York 10016 (Name and Address of Agent for Service) Copy to: Stuart M. Strauss, Esq. Clifford Chance US LLP 31 West 52 nd Street New York, New York 10019 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX) Immediately upon filing pursuant to paragraph (b) x On January 2, 2008 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) On [date] pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) On [date] pursuant to paragraph (a)(2) of rule 485 MARKET VECTORS ETF TRUST PROSPECTUS January 2, 2008 Market
